Wilde has appealed from a decree modifying an order for support, mentioned in Wilde v. Wilde, 350 Mass. 333, in a manner which appears generally to be advantageous to him, in that, although it increases from $100 to $125 a week support payments for his wife and minor daughter, it omits provisions for payments in connection with a house. We conclude, after examination of the 129 page printed record, including the transcript of testimony, that there was basis in the evidence for the trial judge’s conclusions concerning support allowances, counsel fees, and costs. This is a frivolous appeal.

Decree affirmed.


The wife is to have double costs of this appeal.